 Case 19-13273-VFP              Doc 392-2 Filed 03/26/20 Entered 03/26/20 22:54:29                              Desc
                                      Certification Page 1 of 4



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
PORZIO, BROMBERG & NEWMAN, P.C.
100 Southgate Parkway
P.O. Box 1997
Morristown, New Jersey 07962
(973) 538-4006
(973) 538-5146 Facsimile
John S. Mairo, Esq. (jsmairo@pbnlaw.com)
Robert M. Schechter, Esq. (rmschechter@pbnlaw.com)
Kelly D. Curtin, Esq. (kdcurtin@pbnlaw.com)

Counsel for the Official Committee of Unsecured
Creditors

In re:                                                                Chapter: 11

IMMUNE PHARMACEUTICALS INC., et al.,1                                 Case No.: 19-13273 (VFP)
                                                                      (Jointly Administered)
                           Debtors.
                                                                      Hearing date and time: April 28, 2020
                                                                      at 10:00 a.m. (Eastern Time)
                                                                      Objection deadline: April 21, 2020

           CERTIFICATION OF KELLY D. CURTIN, ESQ. IN SUPPORT OF THE
           OFFICIAL COMMITTEE OF UNSECURED CREDITORS' MOTION
           TO ESTABLISH PROTOCOL FOR THE FILING OF CLAIMS
           AGAINST IMMUNE PHARMACEUTICALS, LTD. AND SUSPEND
           THE IMMUNE PHARMACEUTICALS, LTD. PROCEEDINGS

           KELLY D. CURTIN, of full age, hereby certifies and states:

           1.      I am an attorney-at-law of the State of New Jersey and a principal of the firm of

 Porzio, Bromberg & Newman, P.C. I submit this certification in support of the motion of the

 Official Committee of Unsecured Creditors (the "Committee") for entry of an Order establishing




 1
   The debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
 follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630) (the "Debtors").
                                                           1

 4433870
Case 19-13273-VFP             Doc 392-2 Filed 03/26/20 Entered 03/26/20 22:54:29                          Desc
                                    Certification Page 2 of 4



a protocol for the filing of claims against Immune Pharmaceuticals, Ltd ("Immune Ltd."). and

suspending the Immune Ltd. proceedings (the "Motion") 2.

          2.     Immune Ltd.'s Schedule E/F [Dkt. Nos. 18, 22 & 27] lists thirty-eight claims.

None are listed as disputed, contingent or unliquidated. Of the thirty-eight claims, twenty-three

are listed with an Israeli address, 3 only ten are listed with an United States address, 4 and the

remaining five list addresses in countries other than the United States and Israel. 5

          3.     A review of the claims register indicates that only three creditors filed claims

against Immune Ltd. with the United States Bankruptcy Court:

                     a. Pearl Cohen in the amount of $560,215.93;

                     b. Tergus Pharma, LLC in the amount of $50,023.90; and

                     c. Fidelity in the amount of $14,357,386.00.

Pearl Cohen and Fidelity have also both filed claims against Immune Ltd. in Israel. Fidelity even

withdrew its claim against Immune Ltd. that it filed here in the United States Bankruptcy Court

via a letter dated July 17, 2019, and continues instead to pursue its claim against Immune Ltd. in

Israel.



2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms as in the
Memorandum of Law submitted in support of the Motion.
3
  Brenda Kolatch at "Unknown;" Galit Yadid at "Unknown;" Agam Leaderim (Israel) Insurance Agency at $239;
AllZol at $410; American Medical Laboratories (Israel) at $17,340; Bezeq at $96; Harel Insurance $1,885; Howeden
US Group Ltd at $1,000; IMP Clinical Supply Services Ltd. (LTD) at $15,986; Inpack at $2,366; Israel Innovation
Authority $10,395; MedicPrint at $2,764; Mor Research Applications Ltd. (LTD) $60,295; PeproTech Asia Ltd. at
$13,800; Q-Core Medical Ltd. at $261; Rambam Health at $410; Technostat Ltd. at $20,006; The Hebrew
University at $4,265; Unihead Biopark Ltd. at $2,107; Veidan Conferencing at $481; World Courier Israel Ltd.
$14,628; Yissum at $81,178; and Fidelity Risk Capital at "Unknown."
4
  A&G Pharmaceutical at $4,935; Biologics Consulting Group at $13,793; Bioteknolwedge Inc. at $40,992; G. John
Mohr c/o BioAsset Advisors at "Unknown;" GenScript (Hong Kong) Limited (LTD) at $41,619; Greenberg Traurig
at $102,203; Pearl Cohen Zedek Latzer Baratz at $489,683.30; Roberts Clinical Trials, Inc. at $24,001. In addition
to the foregoing, Immune Pharmaceuticals, Inc. is listed with a U.S. address at $18,230,854.89 and Immune
Pharmaceuticals USA Corporation is listed with a U.S. address at $2,385,144.33.
5
  World Patent & Trademark Service at $2,356 (Czech Republic); Tibell S.L. at $10,000 (Andorra); Shimizu Patent
Office at $610 (Japan); ProBiogen at $3,130 (Germany); and EGYP Ernest Gutmann Yves Plasseraud SAS at
$17,368 (France).
                                                        2

4433870
Case 19-13273-VFP             Doc 392-2 Filed 03/26/20 Entered 03/26/20 22:54:29                            Desc
                                    Certification Page 3 of 4



          4.     On or about March 28, 2019, Immune Ltd. filed a motion in the District Court of

Jerusalem, Israel ("Israeli Court") for a "stay of proceedings" under section 350 of The

Companies Law 5759-1999 of the State of Israel. 6

          5.     On or about April 1, 2019, Immune Ltd. was granted a "stay of proceedings" by

the Israeli Court.

          6.     On or about April 4, 2019, the Israeli Court appointed Baruch Hakim as trustee

for Immune Ltd.

          7.     During the period from early June through September 2019, the relationship

between the Debtors, the Committee and Mr. Hakim began to deteriorate due to, among other

things, Mr. Hakim taking certain actions that undermined the Debtors' attempts to sell the

Debtors' Anti-Eotaxin Assets, such as Mr. Hakim's attempt to stop the sale proceedings in the

United States while simultaneously promoting Fidelity's competing offer in Israel. 7

          8.     Recognition of the Bidding Procedures Order in Israel was delayed in part due to

continued challenges raised by Mr. Hakim.

          9.     On or about September 12, 2019, the Israeli Court appointed Eitan Erez as trustee

for Immune Ltd. alongside Mr. Hakim.

          10.    On or about September 16, 2019, the Israeli Court conducted a hearing whereby

Mr. Erez expressed his agreement to adopt the Bidding Procedures Order on certain conditions

that were later embodied in the MOU.

          11.    On or about September 26, 2019, Mr. Hakim was released by the Israeli Court

from his post, making Mr. Erez the sole trustee for Immune Ltd.

6
  Immune Ltd.'s filing in the Israeli Court was made with no notice to the Committee or its counsel and without this
Court's approval.
7
  The Court may recall that these actions also include, Mr. Hakim's removal of certain access to the sale dataroom,
and Mr. Hakim's filing of an emergency "reconstruction plan, and creditors settlement agreement" in Israel seeking
to commandeer all of the Debtors' assets and sell them to Fidelity.
                                                         3

4433870
Case 19-13273-VFP           Doc 392-2 Filed 03/26/20 Entered 03/26/20 22:54:29              Desc
                                  Certification Page 4 of 4



          12.    On or about October 3, 2019, the Mr. Erez, Debtors' counsel and the Committee's

counsel executed the MOU, which provided that fifty percent (50%) of the gross sale proceeds of

the Alexion sale ("Sale Proceeds") without any deduction will be held in trust by the Official

Receiver in Israel to be disbursed by authorization from the Israeli Court and fifty percent (50%)

will be held in trust with Debtors' counsel to be disbursed by authorization from the United

States Bankruptcy Court.

          13.    On or about March 5, 2020, Immune Ltd.'s stay of proceedings was converted to a

liquidation and Mr. Erez was appointed liquidator.

          14.    It is my understanding that as a result of the liquidation, Immune Ltd. creditors

shall have until six months from the date the liquidation order was granted to file claims with the

Official Receiver in Israel and Mr. Erez (the "Bar Date"). Given that the liquidation was granted

on March 5, 2020, the Bar Date should be September 5, 2020.

          I hereby certify, under penalty of perjury, that the foregoing statements made by me are

true.

                                                            /s/ Kelly D. Curtin
                                                              Kelly D. Curtin

Dated:      March 26, 2020




                                                 4

4433870
